Title: To Thomas Jefferson from John Syme, 2 September 1792
From: Syme, John
To: Jefferson, Thomas



Dear Sir
Rockey Mills 2d Sepr. 1792.

I duly received your Message by Doctor Currie, relative to My Horse Romeo, who is one of a pair, that Mrs. Syme and the Girls, are Very fond of, and who Carrys them to Richmond, Very comodiously, Indeed, 30 Miles upon Occasion, which makes them Unwilling to part with them; at all events, not to break the pair.
I Have other Nags, that you shall see, either single, or together, that are Very Good, and will not break in, on those Hobby Horses of the Ladys, of which please Advise Me.
We are greatly Concern’d, in this part of the World, to Hear of your retiring, from publick Business. Will it be impertinent, in an Old Freind, One that Has serv’d with You, Both in peace and War, Reveres Your Virtues, and Wishes You to Stand forth, at this Crisis, and not to loose sight, of the Old Dominion, after Embarking in the present constitution, which I confess, always appear’d Terrible to Me, to Sollicit Your Continuance, somewhat Longer, seeing We View the present time, as the Crisis of Our Affairs.
Mrs. Barclay is My next Door Neighbour, presents Her Most respectful Compliments to You, thanks you for your former Attention,  and Wishes you’ll give me any intelligence you can of Mr. Barclay, or When He Will return, as she seldom gits Letters from Him. The Ladys Here, all Join in best Wishes, for Yourself and Family; Those of the Retreat, Mrs. Barclay’s Seat unite in the Same, with Dear Sir Yours Most Sincerley

J. Syme

